internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------ ---------------------------- -------------------------------- tin ------------------ ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number ---------------------- refer reply to cc ita b01 plr-107092-18 date date legend taxpayer a taxpayer b contributed shares stock stock corporation corporation private_foundation llc llc trust trust ------------------------ ------------------------- --------------------------------------------------------------------------- ------------------------------- ------------------------------- --------------------- -------------------------------------- ----------------------------------------- -------------------------- ------------------------------------------- ------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- --------------------------------------------- date ---------------------- plr-107092-18 year contribution date approved plan ------- -------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ------------------------------------------------------------ exchange -------------------------------------- dear ---------------------------------------- this responds to your letter dated date and supplemental letter dated date requesting a ruling under sec_170 of the internal_revenue_code the code taxpayer a and taxpayer b collectively taxpayers request a ruling that the contributed shares of stock of corporation indirectly contributed by taxpayers to private_foundation constitute qualified_appreciated_stock qas within the meaning of sec_170 of the internal_revenue_code facts taxpayer a is the sole settlor and trustee of trust trust is wholly revocable by taxpayer a_trust is the sole member of llc which is a disregarded_entity for federal_income_tax purposes taxpayers are managers of llc llc is a wholly- owned subsidiary of llc corporation is an organization described in sec_501 llc has the power to designate the members of corporation 2’s board_of directors taxpayer a is also the sole settlor and trustee of trust on the contribution date llc contributed the contributed shares of stock of corporation to private_foundation private_foundation is a private_foundation within the meaning of sec_509 but is not considered a private_foundation described in sec_170 taxpayer a is the sole trustee of private_foundation stock of corporation is listed and regularly_traded on exchange a national securities exchange registered with the securities exchange commission sec under section of the securities act of the exchange act additionally taxpayers state that the contributed shares could at all times on or after the contribution date be sold on exchange at exchange prices pursuant to an exemption from the registration requirement set forth in sec_4 of the securities act of the securities act and the safe_harbor set forth in sec rule plr-107092-18 taxpayers and entities over which they exercise control are subject_to corporation insider trading policies that require taxpayers and such entities to conduct purchases and sales of corporation securities pursuant to sec rule 10b5-1 written trading plans in the instrument effectuating the contribution of the contributed shares llc agreed not to take and to cause any person with which it would be required to aggregate sales under sec rule not to take any_action that would restrict the ability of private_foundation to sell the contributed shares as a result of the volume restrictions contained in sec rule e neither the exemption to the registration requirement nor an sec rule 10b5-1 written trading plan nor the sec rule e volume restrictions subject the contributed shares to a restriction that materially affects the value of the contributed shares to the donor or prevents the contributed shares from being freely traded year taxpayers’ beneficial_ownership_of_stock and stock of corporation has not materially changed during the period beginning on date and ending on the date of this ruling_request the contributed shares were at all times held as a capital_asset as defined in sec_1221 in the hands of llc on the contribution date the adjusted_basis of the contributed shares was lower than the fair_market_value of the contributed shares on the contribution date llc held the contributed shares for more than one none of taxpayers trust trust llc llc corporation or private_foundation are or have ever been an issuer of corporation securities within the meaning of the securities act none of taxpayers trust trust llc llc corporation or private foundation are or have ever been a dealer within the meaning of the securities act the contributed shares are restricted securities within the meaning of sec rule a each of taxpayers trust trust llc llc corporation and private_foundation are affiliates of corporation within the meaning of sec rule a none of the contributed shares are or will be subject_to an effective registration_statement within the meaning of sec_5 of the securities act on the contribution date each of taxpayers trust and llc could satisfy all requirements under sec rule to sell on exchange at exchange prices a number of shares of stock of corporation equal to the number of contributed shares plr-107092-18 on the contribution date private_foundation could satisfy all requirements under sec rule to sell on exchange at exchange prices a number of shares of stock of corporation equal to the number of contributed shares private_foundation expects to be able to satisfy all requirements under sec rule to sell on exchange at exchange prices stock of corporation at the times and in the amounts contemplated by private foundation’s approved plan following llc 1’s contribution of the contributed shares to private_foundation taxpayers trust trust llc and llc will not have gifted in aggregate more than ten percent by value of corporation stock to private_foundation taking into account prior gifts of corporation stock by such persons to any private_nonoperating_foundation other than as described in this ruling_request there are no legal restrictions on the ability of taxpayers trust llc or private_foundation to sell or otherwise dispose_of the contributed shares on the contribution date taxpayers did not possess any material nonpublic information with respect to corporation llc 1’s contribution of the contributed shares to private_foundation on the contribution date during taxpayers’ year taxable_year constituted a charitable_contribution within the meaning of sec_170 at all times taxpayer a as trustee of private_foundation will engage in reasonable best efforts to ensure that the amount of corporation stock held by private_foundation does not exceed when aggregated with all other private_foundations described in sec_4946 two percent of the voting_stock and two percent of the value of the outstanding shares of all classes of corporation stock any sales of the contributed shares pursuant to private foundation’s approved plan will occur via open market transactions on exchange and to the best of taxpayers’ knowledge will not be sold to any person related to taxpayers or any entity controlled by or related to taxpayers within the meaning of sec_267 taxpayers will value the contributed shares for purposes of the value of their deduction under sec_170 at the contributed shares’ market_value on the contribution date by calculating the average price between the highest and lowest quoted selling_price on exchange on the contribution date internal_revenue_code and income_tax regulations law and analysis sec_170 allows a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary plr-107092-18 sec_1_170a-1 of the income_tax regulations provides if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides that the amount of any charitable_contribution of property to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 otherwise taken into account under this section shall be reduced by the amount of gain which would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution sec_170 provides that sec_170 shall not apply to any contribution of qas sec_170 defines qas as any stock of a corporation i for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in sec_170 sec_170 provides that for purposes of this paragraph the term capital_gain_property means with respect to any contribution any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain which would have been long-term_capital_gain sec_1222 provides that long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year if and to the extent such gain is taken into account in computing gross_income sec_170 provides that in the case of any donor the term qas shall not include any stock of a corporation contributed by the donor in a contribution to which sec_170 applies determined without regard to this paragraph to the extent that the amount of the stock so contributed when increased by the aggregate amount of all prior such contributions by the donor of stock in such corporation exceeds percent in value of all of the outstanding_stock of such corporation sec_170 provides that for purposes of clause i an individual shall be treated as making all contributions made by any member of his family as defined in sec_267 sec_170 was added to the code by the tax_reform_act_of_1984 publaw_98_369 congress believed that deductibility at full fair_market_value for gifts of appreciated stock to private nonoperating foundations should be permitted in certain situations in which the potential for abuse including overvaluations is minimized h_rep_no part 98th cong 2d sess joint_committee on taxation staff general explanation of revenue provisions of the deficit_reduction_act_of_1984 98th cong plr-107092-18 while sec_170 does not specify under what circumstances market quotations are readily available on an established_securities_market the tax_court has concluded that this requirement is satisfied if the requirements under sec_1_170a-13 are satisfied see 118_tc_334 sec_1_170a-13 provides that publicly_traded_securities means securities within the meaning of sec_165 for which as of the date of the contribution market quotations are readily available on an established_securities_market market quotations are readily available on an established_securities_market with respect to a security if the security is regularly_traded in the national or regional over-the-counter market for which public quotations are available sec_1 170a- c xi a sec_1_170a-13 provides in part that securities described in sec_170a-13 c xi a shall not be considered publicly_traded_securities if the securities are subject_to any restrictions that materially affect the value of the securities to the donor or prevent the securities from being freely traded securities act and sec rules sec_5 of the securities act provides in part that unless a registration_statement is in effect as to a security it shall be unlawful for any person directly or indirectly to sell such security to the public u s c sec_77e a sec_4 however provides that sec_5 shall not apply to transactions by any person other than an issuer underwriter or dealer u s c sec_77d a sec rule sets forth a safe_harbor that if satisfied deems certain persons not to be underwriters of securities c f_r b sec rule 10b5-1 defines when a purchase or sale constitutes trading on the basis of material nonpublic information in insider trading cases brought under section b of the exchange act and rule 10b-5 thereunder c f_r 10b5-1 additionally sec rule 10b5-1 c provides a number of affirmative defenses that if demonstrated by a person making the purchase or sale of a security would establish that such purchase or sale was not on the basis of material nonpublic information when the person made the purchase or sale c f_r 10b5-1 c specifically sec rule 10b5-1 c i a provides in part that subject_to paragraph c ii of this section a person’s purchase or sale is not on the basis of material nonpublic information if the person making the purchase or sale demonstrates that before becoming aware of the information the person had adopted a written plan for trading securities c f_r 10b5-1 c i a sec rule 10b5-1 c ii provides in part that paragraph c i is applicable only when the plan to purchase or sell securities was given or entered into in good_faith plr-107092-18 and not as part of a plan or scheme to evade the prohibitions of this section c f_r 10b5-1 c ii sec rule e provides a limitation on the amount of securities sold sec rule e provides that the amount of securities sold for the account of an affiliate of the issuer in reliance upon this section is generally determined as follows if any securities are sold for the account of an affiliate of the issuer regardless of whether those securities are restricted the amount of securities sold together with all sales of securities of the same class sold for the account of such person within the preceding three months shall not exceed the greatest of i one percent of the shares or other units of the class outstanding as shown by the most recent report or statement published by the issuer or ii the average weekly reported volume of trading in such securities on all national securities exchanges and or reported through the automated quotation system of a registered securities association during the four calendar weeks preceding the filing of notice required by paragraph h or if no such notice is required the date of receipt of the order to execute the transaction by the broker or the date of execution of the transaction directly with a market maker or iii the average weekly volume of trading in such securities reported pursuant to an effective transaction reporting plan or an effective national market system plan as those terms are defined in sec_242 of this chapter during the four-week period specified in paragraph e ii of this section c f_r e analysis under sec_170 the contributed shares are stock for which as of the contribution date market quotations are readily available on an established_securities_market taxpayers represent that llc held the contributed shares at all times as a capital_asset and that llc held the contributed shares for more than one year taxpayers also represent that as of the contribution date the fair_market_value of the contributed shares exceeded their adjusted_basis taxpayers represent that following llc 1’s contribution of the contributed shares to private_foundation on the contribution date taxpayers trust trust llc and llc will not have contributed in aggregate more than ten percent by value of corporation stock to private_foundation when aggregated with prior gifts of corporation stock by such persons to any private_nonoperating_foundation plr-107092-18 taxpayers represent that the contributed shares could at any time be sold in their entirety on exchange at exchange prices pursuant to the exemption to the registration requirement set forth in sec_4 of the securities act and the safe_harbor set forth in sec rule based on taxpayers’ representations the fact that taxpayers and entities over which they exercise control are subject_to insider trading policies that require taxpayers and such entities to conduct purchases and sales of corporation securities pursuant to an sec rule10b5-1 written trading plan does not subject the contributed shares to any restriction that materially affects the value of the contributed shares to taxpayers as the donors or prevents the contributed shares from being freely traded based on taxpayers’ representations the sec rule e volume limitations do not subject the contributed shares to any restriction that materially affects the value of the contributed shares to taxpayers as the donors or prevents the contributed shares from being freely traded ruling based on the information submitted and representations made by taxpayers we rule as follows provided the requirements of sec_170 are otherwise satisfied the contributed shares of stock of corporation indirectly contributed by taxpayers to private_foundation constitute qualified_appreciated_stock within the meaning of sec_170 of the code caveats the rulings contained in this letter are based on facts and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the examination process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed or implied regarding whether the contribution of the contributed shares constitutes a charitable_contribution within the meaning of sec_170 plr-107092-18 no opinion is expressed or implied regarding the tax consequences of any potential future transaction involving corporation securities no opinion is expressed or implied regarding the assignment_of_income_doctrine no opinion is expressed or implied regarding excess_business_holdings within the meaning of sec_4943 no opinion is expressed or implied regarding private_inurement within the meaning of sec_501 no opinion is expressed or implied regarding any issues under chapter of the code affecting private_foundations procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely norma c rotunno branch chief branch income_tax accounting
